1    Public Employees Legal, LLP
     RONALD P. ACKERMAN
2    (SBN 159692)
3    OSHEA ORCHID (SBN 298375)
     Telephone: (310) 649-5300
4    Facsimile: (310) 649-4045
5    E-Mail: rpalawoffice@gmail.com
             oshea@publicemployees.legal
6

7    Attorney for Plaintiff
     DAVID PHILLIPS-KERLEY
8

9
             UNITED STATES DISTRICT COURT OF CALIFORNIA
10
                                 EASTERN DISTRICT
11
                                  FRESNO DIVISION
12

13

14   DAVID PHILLIPS-KERLEY,                     CASE NO.: 1:18-CV-438-AWI BAM
15                       Plaintiff,             STIPULATION TO
16                                              CONTINUE MANDATORY
                  vs.                           SCHEDULING CONFERENCE
17
                                                And ORDER THEREON
18
     CITY OF FRESNO and                         Complaint Filed: March 28, 2018
19
     DOES 1 to 10,
20                                              Joint Scheduling Conf
                         Defendants,            Currently Scheduled for: June 5, 2019
21

22

23

24         TO THE HONORABLE JUDGE BARBARA A. McAULIFFE OF THE
25   ABOVE ENTITLED COURT, ALL PARTIES and to their ATTORNEYS OF
26   RECORD:

27
           IT IS HEREBY STIPULATED AND AGREED, by and between the
     parties, through their respective counsel of record, as follows:
28

                                            1
1            1. The Scheduling Conference in this matter is scheduled for June 5,
2    2019.
3            2. Defendant filed a Motion to Dismiss Plaintiff’s Second Amended
4    Complaint on May 24, 2019.
5            3. Plaintiff’s Counsel was out of the Office for the Memorial Day
6    holiday weekend and first reviewed Defendant’s Motion on May 28, 2019.
7            4. Plaintiff’s counsel requires time to review Defendant’s Motion to
8    Dismiss in order to determine the need for filing a Third Amended Complaint
9    and it’s content.
10           5. Plaintiff’s Counsel anticipates filing a Third Amended Complaint,
11   either through a Stipulation of the Parties or by requesting leave of the Court.
12           6. Plaintiff’s Counsel believes the Scheduling Conference would be
13   more productive and a more efficient use of Court time, if it were held after
14   Plaintiff’s Third Amended Complaint has been filed.
15           7. Thus, it is respectfully requested that the Scheduling Conference
16   set for June 5, 2019, be continued to a date in August 2019 which is convenient
17   to the Court’s Calendar.
18

19   Dated: May 29, 2019                    Respectfully Submitted,
20                                          By:        /s/                     /
21
                                                   RONALD ACKERMAN
                                                   Public Employees Legal, LLP
22                                                 Attorney for Plaintiff
                                                   DAVID PHILLIPS-KERLEY
23

24
     Dated: May 29, 2019                          BETTS & RUBIN
25

26
                                            By: / s / Joseph D. Rubin
27                                            Joseph D. Rubin
                                              Attorneys for Defendant City of Fresno
28

                                             2
1                                  ORDER
2
           Pursuant to the stipulation of the parties, and good cause appearing
3

4    therefore,
5
           IT IS HEREBY ORDERED that:
6
           1. The scheduling Conference currently set for June 5, 2019, is
7

8             continued to August 14, 2019, at 10:00 AM before the Honorable
9
              Magistrate Barbara A. McAuliffe, in Courtroom 8 (BAM) of the
10
              United States District Court – Eastern District.
11

12         2. The parties’ Joint Scheduling Report shall be submitted to the Court
13
              by August 7, 2019.
14

15

16         IT IS SO ORDERED.
17
     Dated:   May 30, 2019                        /s/ Barbara A. McAuliffe
18                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                           3
